Case 2:15-cv-00155-D-BR Document 107 Filed 05/21/19                Page 1 of 3 PageID 1779


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION

AMARILLO INDEPENDENT                         §
SCHOOL DISTRICT,                             §
                                             §
       Plaintiff,                            §
                                             §
vs.                                          §        CASE NO. 2:15-cv-00155-J
                                             §
THE TRAVELERS LLOYDS                         §
INSURANCE COMPANY,                           §
                                             §
       Defendants.                           §
                                             §

                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Plaintiff, AMARILLO INDEPENDENT SCHOOL DISTRICT and Defendant THE

TRAVELERS LLOYDS INSURANCE COMPANY (collectively “the parties”) file this Joint

Motion to Dismiss with prejudice, and in support thereof would respectfully show the Court as

follows:

       All matters between the parties have been fully settled. Accordingly, the parties now

request that this matter, including all claims that have been and/or could have been asserted in

this matter be dismissed with prejudice.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff AMARILLO INDEPENDENT

SCHOOL DISTRICT and Defendant THE TRAVELERS LLOYDS INSURANCE COMPANY

respectfully request that the above-styled and numbered case be dismissed with prejudice.
Case 2:15-cv-00155-D-BR Document 107 Filed 05/21/19     Page 2 of 3 PageID 1780


                                  Respectfully submitted,

                                  /s/ Javier Delgado
                                  _______________________
                                  Javier Delgado, Esq.
                                  Merlin Law Group, P.A.
                                  515 Post Oak Blvd., Suite 510
                                  Houston, Texas 77027
                                  Telephone: (713) 626-8880
                                  Facsimile: (713) 626-8881
                                  jdelgado@merlinlawgroup.com

                                  Kelly Utsinger
                                  Jennie C. Knapp
                                  UNDERWOOD LAW FIRM, P .C.
                                  500 South Taylor, Suite 1200
                                  P.O. Box 9158
                                  Amarillo, TX 79105
                                  Kelly.utsinger@uwlaw.com
                                  ATTORNEYS FOR PLAINTIFF


                                         /s/ Steven J. Badger
                                  By:_______________________________
                                     STEVEN J. BADGER
                                     State Bar No: 01499050
                                     sbadger@zelle.com
                                     James W. Holbrook, III
                                     State Bar No: 24032426
                                     jholbrook@zelle.com
                                     Jennifer L. Gibbs
                                     State Bar No: 24050656
                                     jgibbs@zelle.com
                                     ZELLE LLP
                                     901 Main Street, Suite 4000
                                     Dallas, TX 75202
                                      (214) 749-4207 - Telephone
                                     (214) 760-8994 - Facsimile


                                  ATTORNEY FOR DEFENDANT
Case 2:15-cv-00155-D-BR Document 107 Filed 05/21/19              Page 3 of 3 PageID 1781



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished via the Court’s

ECF system on the date of entry on the Court’s docket to:

       Steven Badger
       James Holbrook, III
       Jennifer Gibbs
       Zelle, LLP
       901 Main Street, Suite 4000
       Dallas, TX 75202
       sbadger@zelle.com
       jholbrook@zelle.com
       jgibbs@zelle.com



                                            __/s/ Javier Delgado _______
                                            Javier Delgado, Esq.
